Citation Nr: 0947786	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
ruptured right eardrum.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
August 1962 to February 1963, and subsequent service in the 
U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The issues of entitlement to service connection for heart and 
right ankle disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic residuals of a ruptured right eardrum are not 
currently shown.


CONCLUSION OF LAW

Chronic residuals of a ruptured right eardrum were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 101(24), 
1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the appellant in October 2005 of the information and 
evidence needed to substantiate and complete the claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in April 2006.  The claim was 
readjudicated in an April 2007 supplemental statement of the 
case. 
 
VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate the 
claim.  Solicitation of a medical opinion is not necessary in 
connection with the claim for service connection for 
residuals of a ruptured right eardrum as there is no evidence 
of a current diagnosis of residuals of a ruptured right 
eardrum.  See 38 C.F.R. § 3.159(c)(4)(A) ; see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  VA has substantially 
complied with the notice and assistance requirements; and the 
appellant is not prejudiced by a decision on the claim at 
this time.  
 
Service Connection
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As a preliminary matter the Board notes that as member of the 
US Army Reserves with active duty for training only who has 
not yet established service connection for any disability, 
the appellant has not established his status as a Veteran.  
In this regard, the Board observes that active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24).  That is to say, when a claim 
is based on a period of ACDUTRA, there must be evidence that 
the individual concerned became disabled during the period of 
ACDUTRA as a result of a disease or injury incurred or 
aggravated in the line of duty.  In the absence of such 
evidence, the period of ACDUTRA would not qualify as "active 
military, naval, or air service" and the claimant would not 
achieve veteran status for purposes of that claim.  See 38 
U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998).

The appellant contends that he sustained a ruptured right ear 
drum in service.

The appellant's service treatment records are negative for 
complaints or findings referable to a ruptured right eardrum.  
Additionally, post-service medical records do not provide a 
diagnosis of a ruptured right eardrum. 

Without clinical evidence of a ruptured right eardrum, or 
residuals thereof, service connection cannot be awarded on 
any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim).  Consequently, the 
preponderance of the evidence is against the claim for 
service connection for residuals of a ruptured right eardrum, 
and the reasonable doubt doctrine is not for application.


ORDER

Entitlement to service connection for chronic residuals of a 
ruptured right eardrum is denied.


REMAND

Regarding the claims of entitlement to service connection for 
heart and right ankle disorders additional development is 
necessary before a decision can be made on the merits. 

The appellant reports that he developed a heart disorder 
during his period of reserve service.  His DD-214 indicates 
that he served on ACDUTRA from August 1962 to February 1963.  
Following discharge he was transferred to the U.S. Army 
Reserves to complete a remaining service obligation of 5 
years and 4 months.  Unfortunately, the nature of the 
appellant's service in the reserve is not currently of 
record.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, for residuals of injury incurred or 
aggravated during INACDUTRA, or for residuals of an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002); 38 C.F.R. § 3.6 (2009).  The 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not 
apply in the absence of the appellant securing Veteran status 
for the particular period in question.  Biggins v. Derwinski, 
1 Vet. App. 474 (1991).  Hence, it is vital determine the 
nature of each and every period of the appellant's reserve 
service.

The appellant's reserve service treatment records dated from 
1966 to 1967 document a history of heart trouble and a 
history of a diagnosis of chronic pericarditis.  

In July 1967, the appellant was admitted for treatment of 
angina to the Shenandoah County Memorial Hospital.  There is 
no evidence indicating the appellant's service status, if 
any, at the time of admission.  

A discharge document from the Department of the Army reveals 
that the appellant was medically discharged from the reserve 
in December 1967.  In a December 1967 medical history report 
completed by the appellant he noted a history of chronic 
angina, and that he had been denied life insurance because of 
heart trouble.  Physical examination in December 1967 
revealed a history of chronic pericarditis.  The appellant 
was declared not qualified for service.  

In October 1968, i.e., within one year of the appellant's 
discharge from the reserve he was hospitalized at Shenandoah 
County Memorial Hospital for severe angina and a possible 
myocardial infarction. 

A VA medical treatment report dated in 2001 shows a diagnosis 
of coronary artery disease.  

In light of the foregoing, it is imperative that the dates of 
any duty, either ACDUTRA or INACDUTRA performed by the 
appellant be precisely determined.  

If ACDUTRA is verified at any time during the period from 
February 1963 to December 1967, the appellant should be 
afforded a VA examination to determine whether any heart 
disability is related to his reserve service.  38 U.S.C.A. §§ 
101(24), 5103A; 38 C.F.R. § 3.159(c)(4).

With regard to the claim of entitlement to service connection 
for a right ankle disorder, the service treatment records 
during the appellant's period of ACDUTRA from August 1962 to 
February 1963 show that he sprained his right ankle on two 
occasions.  He initially injured his right ankle in September 
1962 when he stepped in a hole while running.  He was 
admitted to the hospital.  There was swelling and tenderness 
along the right lateral malleolus with no instability.  X-
rays were reported to be normal.  A cast was applied which 
the appellant wore for four weeks.

In October 1962, shortly after the cast was removed, the 
appellant sustained a severe right ankle strain and was again 
hospitalized.  This time an inversion injury was noted with 
marked tenderness, anterior, medical and lateral right ankle.  
The joint also seemed unstable although x-rays were negative 
for a fracture.  On report of medical history prior to 
discharge in February 1963, the appellant reported that his 
ankle continued to give him trouble.  The examiner noted a 
"weak ankle."  

At his fitness for duty examination in December 1967, the 
appellant's lower extremities were judged to be normal.

Post-service, the appellant reported that he fractured his 
right ankle in 1976 when he fell from a tree.  The appellant 
reported undergoing an open reduction and internal fixation 
with metallic screws.  A  review of the claims file indicates 
that the RO attempted to obtain the hospital records from the 
reported 1976 fracture but was unsuccessful.  A further 
attempt should be made to obtain these records.    

The appellant underwent a VA examination in December 2005 and 
was diagnosed as having traumatic arthritis of the right 
ankle.  The physician, however, did not have access to the 
claims file and did not provide a nexus statement.  

The claims file was subsequently reviewed by a nurse 
practioner who in an undated statement concluded that it was 
less likely than not that the appellant's post-service 
fracture was related to his in-service right ankle strain.  
The nurse practioner supported her conclusion on the basis 
that that there were no records showing a right ankle 
fracture during service, and that if the ankle strain had not 
resolved and was an ongoing problem, it would have been part 
of the appellant's medical discharge.  

This nurse's assumption is contradicted by the record.  The 
appellant did report on discharge that his ankle continued to 
give him trouble.  Furthermore, the representative has argued 
that the nurse practioner failed to note the severity of the 
appellant's in-service injuries and that despite the 
intercurrent injury in 1976, it is not impossible to conclude 
that the appellant did not already have significant right 
ankle ligament and joint damage, and that traumatic changes 
had already developed prior to the 1976 injury.  The Board 
agrees that this warrants investigation, and that a new VA 
examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the National 
Personnel Records Center (NPRC) or the Army 
Reserve Personnel Center (ARPERCEN) to 
verify each and every period of ACDUTRA and 
INACDUTRA performed by the appellant in the 
reserve.  If the RO cannot locate such 
records, the RO must specifically document 
the attempts that were made to locate them, 
and explain in writing why further attempts 
to locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

2.  If an additional term of ACDUTRA is 
verified, the RO should schedule the 
appellant's for a VA examination to 
determine the nature and etiology of any 
current heart disability.  The appellant 
is hereby advised that failure to report 
for a scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review.  
Following the examination the examiner 
must determine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any current heart disorder is 
related to any confirmed period of ACDUTRA 
service.  The RO/AMC MUST provide the 
examiner a list of all dates on which the 
appellant served in an ACDUTRA capacity.

3.  With appellant's assistance, the RO 
should obtain copies of the hospital 
reports and any other medical treatment 
reports pertaining to right ankle surgery 
performed by Dr. J. Schiner at the Innova 
Fairfax Hospital in 1976.

4.  Thereafter, schedule the appellant for 
an orthopedic examination.  The claims 
file, including a complete copy of this 
remand, must be made available to the 
orthopedist for review.  Following the 
examination the orthopedist must determine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
current right ankle disorder is related to 
any confirmed period of ACDUTRA or 
INACDUTRA service.  The RO/AMC MUST 
provide the examiner a list of all dates 
on which the appellant served in an 
ACDUTRA or INACDUTRA capacity.  A complete 
rationale must be provided for any opinion 
offered.

5.  After reviewing the examiners reports 
for complete compliance with this remand, 
the RO should readjudicate the claims of 
entitlement to service connection for 
heart and right ankle disorders.  If any 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant and his representative offered 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


